DETAILED ACTION
This is in response to the applicant’s communication filed on 9/10/2020, wherein:
Claims 1-6 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities:  “registering, as the trigger condition, on the database, at least one processing state among processing states of creation; update; and deletion of a document belonging to a range set by the document range setting unit; and creation; update; and deletion of a related document of the document” should read, “registering, as the trigger condition, on the database, at least one processing state among processing states of creation, update, and deletion of a document belonging to a range set by the document range setting unit; and creation, update, and deletion of a related document of the document.”  Appropriate correction is required.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the document range setting unit...,” in claim 1 (which appears to perform the function of setting a range, per claim 1).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
1. A document management system including: a server apparatus that includes a processor and communicates with a database, wherein the processor executes: 
associating each of a plurality of cases with a document; 
associating each of a plurality of document categories with a document; 
recording a document on the database for each document category, 
the processor further executes: 

detecting a document on the database corresponding to the trigger condition; 
registering a terminal of a notification destination to be notified of a document detected as corresponding to the trigger condition in accordance with the document category corresponding to a document; 
notifying the terminal of the notification destination of a trigger corresponding document detected as corresponding to the trigger condition; 
registering as a range on the database for applying the trigger condition, one of the following: (1) all of documents belonging to any of the document categories corresponding to a medical activity or an inspection activity and related documents; (2) a particular document group corresponding to a type of a patient among documents belonging to one of the document categories and a related document; and (3) a particular document corresponding to a particular patient among documents belonging to one of the document categories and a related document; and 
registering, as the trigger condition, on the database, at least one processing state among processing states of creation; update; and deletion of a document belonging to a range set by the document range setting unit; and creation; update; and deletion of a related document of the document.

Step 1: The claim recites a system and therefore, falls into a statutory category. 

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of setting a trigger condition and detecting a document corresponding to the trigger condition are processes that, under their broadest 

Also, the limitations of setting a trigger condition and detecting a document corresponding to the trigger condition are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Examiner notes that the Specification indicates that the invention is related to a document management system for managing documents necessary when a large number of staff members work in parallel on a plurality of cases.  Specification [0001].  By providing trigger conditions for notifying particular users of particular documents, the invention provides rules for managing document sharing interactions between people.  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim does not recite any additional elements.  The implied computer is recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that it amounts to no more than mere instructions to 

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer to perform the setting a trigger condition and detecting a document corresponding to the trigger condition steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the communicating, associating, recording, registering, and notifying limitations) as WURC (see 2106.05(d), identifying electronic recordkeeping as WURC, as recognized by Alice, identifying receiving or transmitting data over a network as WURC, as recognized by Symantec, and identifying storing information in memory as WURC, as recognized by Versata).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

claims 2-6 merely add further details of the abstract steps/elements recited in claim 1 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-6 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by introducing the element of registering a notification destination, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 2 is also non-statutory subject matter.

Dependent claim 3 further limits the abstract idea by introducing the element of cooperating with a mail system or a sticky note system, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 3 is also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by introducing the element of referring the trigger and sending the document, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 4 is also non-statutory subject matter.

Dependent claim 5 further limits the abstract idea by introducing the element of receiving a response from the destination, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 5 is also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea by introducing the element of notifying the terminal if the response is not received from the destination, which does not include a practical application or significantly more than the abstract idea.  Therefore, dependent claim 6 is also non-statutory subject matter.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea.  	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitation “the document range setting unit...,” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner reviewed the entirety of the disclosure and failed to find any corresponding structure, material, or acts for performing the entire claimed function which was linked to the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the document range setting unit."  There is insufficient antecedent basis for this limitation in the claim.

The claims not specifically mentioned are rejected as dependent on claim 1.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20020111953), in view of Talati et al. (US 20120254134).

Referring to claim 1:
Snyder discloses a document management system including: a server apparatus that includes a processor and communicates with a database {Snyder [0048] As shown in FIG. 1, IP data processing system 100 includes a server 101 (e.g., a Web server), a data storage repository such as database 106 [0048]}, wherein the processor executes: 

associating each of a plurality of cases with a document {Snyder [0062][0063] A case data unit stores data and/or a collection of electronic documents (or references to the electronic documents) that are related to a particular case [0063]}; 

associating each of a plurality of document categories with a document {Snyder [0065][0066] Each document stored in a case data unit also includes appropriate document meta-data that identifies the document and its history. Examples of document meta data include document ID, document type [0066]}; 

recording a document on the database for each document category {Snyder [0064]-[0066] The case data unit may be implemented as a data structure, a file, a database, or any other structure capable of storing data and/or documents [0064]}; the processor further executes:

setting a trigger condition serving as a trigger on the database for notifying a processing state of a document (Snyder [0074][0075] Triggering events may be defined by providers of IP data processing system 100 or may also be defined by users (e.g., other participants in the patent process) of the present invention[0075]); 

detecting a document on the database corresponding to the trigger condition (Snyder [0108][0109] DS 105 may detect the occurrence of a triggering event when some data, which has been defined as a triggering event, associated with the particular case has changed or been updated (i.e., specific changes in the case data unit information may signal occurrence of the triggering event). In other embodiments, DS 105 may receive a signal indicating the occurrence of a triggering event. The signal may be received from various sources. For example, the signal may be received from a docketing person who is responsible for tracking occurrences of triggering events. For example, a docketing person in a law firm may be responsible for tracking all correspondences received from and mailed to the USPTO, and for sending signals to DS 105 indicating occurrences of triggering events for one or more cases. The signal may also be received from one or more software applications that are configured to analyze documents received from or mailed to the USPTO (or any other intellectual property agency) and send a signal to DS 105 for documents that result in triggering events[0108]); 

registering a terminal of a notification destination to be notified of a document detected as corresponding to the trigger condition in accordance with the document category corresponding to a document (Snyder [0102][0105] and Fig. 10A ...information identifying recipients of docketing messages generated in response to triggering events associated with the case may be stored in the case data unit corresponding to the case[0105]);

notifying the terminal of the notification destination of a trigger corresponding document detected as corresponding to the trigger condition (Snyder [0105][0106] The triggering events and the associated rules are then used to automatically generate docketing messages alerting users of deadlines associated with cases (step 310)[0106]);  

registering as a range on the database for applying the trigger condition, one of the following: (1) all of documents belonging to any of the document categories corresponding to a medical activity or an inspection activity and related documents; (2) a particular document group corresponding to a type of a patient among documents belonging to one of the document categories and a related document; and (3) a particular document corresponding to a particular patient among documents belonging to one of the document categories and a related document (Snyder [0088][0089][0101][0102] and Figs. 7 and 10B where the user may select all of the document categories shown in Fig. 7 at 724, 726, and 728, some of the document categories, or a particular document as shown in Fig. 10B, for example, “Office Action,” etc., as identified in [0102] and further, the various types of documents identified by (1), (2), and (3) are merely descriptive, do not affect the scope of the claim, and therefore, receive little patentable weight).

Snyder discloses a docketing system which manages documents (abstract and [0048]).  Snyder does not explicitly disclose registering, as the trigger condition, on the database, at lease one processing state among processing states of creation; update; and deletion of a document belonging to a range set by the document range setting unit; and creation; update; and deletion of a related document of the document.  

registering, as the trigger condition, on the database, at least one processing state among processing states of creation; update; and deletion of a document belonging to a range set by the document range setting unit; and creation; update; and deletion of a related document of the document (Talati [0013][0083][0095] In an embodiment, a notification is received that a document is to be deleted[0013] and ...a notification is received that an existing original document has been modified[0083] and If a user on litigation hold creates a document using word processing software, for example, the software may send a notification to the central archive notifying it of such an event[0095]).  

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Snyder to incorporate document processing states as taught by Talati because this would provide a manner for providing notification when a document is created, modified, or deleted (Talati [0013][0083][0095]), thus aiding the client by providing desired information.

Referring to claim 2:
Snyder discloses the document management system according to claim 1, in which the processor executes registering, as a notification destination, at least the terminal of a particular staff member, the terminal of a staff member belonging to a particular type of job, the terminal of a staff member belonging to a particular work place, and any combination of the terminals of the staff members (Snyder [0042][0046][0105][0108] ...recipients of docketing messages generated in response to triggering events associated with the case may be stored in the case data unit corresponding to the case. One or more recipients may be specified for each case. The recipients may include a practitioner responsible for the case, a docketing specialist, or other entities associated with the case[0105] and .  

Referring to claim 3:
Snyder discloses the document management system according to claim 1, in which the processor further executes cooperating with any one of a mail system or a sticky note system within the present document management system, an in-hospital mail system outside the present document management system, and a public mail system outside a hospital, or any combination of the foregoing systems (Snyder [0051][0108][0112] The docketing messages may be communicated to the recipients using various different communication channels including emails, faxes, instant messages, pages, telephone calls, electronic docket reports, electronic to-do-lists, and other information communication techniques[0112] and where Examiner further notes that the various types of mail systems are merely descriptive, do not affect the scope of the claim, and therefore, receive little patentable weight).  

Referring to claim 4:
Snyder discloses referring the trigger corresponding document in accordance with a request from the terminal; and sending the referred trigger corresponding document to the terminal as the notification destination (Snyder [0047][0048][0074][0075][0080][0106] Server 101 may include a server engine 102 that is configured to generate and communicate documents including web pages 104 to other systems coupled to IP data processing system 100 [0048] and Each rule comprises information for generating one or more docketing messages that are generated to alert the user that an action or response is required for a particular case in response to a triggering event [0080]).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20020111953), in view of Talati et al. (US 20120254134), and further in view of Visser et al. (US 20050228688).

Referring to claim 5:
Snyder, as modified by Talati, discloses a docketing system which manages documents (abstract and [0048]).  Snyder, as modified by Talati, does not disclose receiving a response from the terminal as the notification destination, wherein the response that indicates a complete of display processing of the trigger corresponding document send from the server apparatus on the terminal as the notification destination.   

However, Visser teaches a similar system for managing compliance using notifications (abstract and [0093]).  Visser teaches receiving a response from the terminal as the notification destination, wherein the response that indicates a complete of display processing of the trigger corresponding document send from the server apparatus on the terminal as the notification destination (Visser [0093] ...a combination of electronic read-receipt and digital signatures is used to authenticate the fact that the responsible representative did in fact read the notification[0093]).   

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Snyder and Talati to incorporate read receipts as taught by Visser because this would provide a manner for authenticating the fact that the notification was read (Visser [0093]), thus aiding the user by providing desired evidential records.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 20020111953), in view of Talati et al. (US 20120254134), in view of Visser et al. (US 20050228688), and further in view of Bellon et al. (US 20070112602).

Referring to claim 6:
Snyder, as modified by Talati and Visser, discloses a docketing system which manages documents.  Snyder, as modified by Talati and Visser, does not disclose notifying the terminal of the notification destination of a trigger corresponding document in cases that the server apparatus does not receive the response from the terminal of the notification destination during a predetermined time from when the trigger corresponding document is detected.

However, Bellon teaches a similar system for managing messages which allows for selection for when the messages should be sent (abstract).  Bellon teaches notifying the terminal of the notification destination of a trigger corresponding document in cases that the server apparatus does not receive the response from the terminal of the notification destination during a predetermined time from when the trigger corresponding document is detected {Bellon [0040] In this aspect, message recipients can be prompted to send a reply message to the messaging workstation 40 in order to acknowledge receipt of the message. When no reply is received by the system, the system may send the message to the same user again [0040]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Snyder, Talati, and Visser to incorporate notifying the user when no response is received as taught by Bellon because this would provide a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: E. Kafeza, D. K. W. Chiu, S. C. Cheung and M. Kafeza, "Alerts in mobile healthcare applications: requirements and pilot study," in IEEE Transactions on Information Technology in Biomedicine, vol. 8, no. 2, pp. 173-181, June 2004, doi: 10.1109/TITB.2004.828888.  Kafeza discloses routing alerts related to healthcare services (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119. The examiner can normally be reached Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/CARRIE S GILKEY/Primary Examiner, Art Unit 3689